Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact: Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES FIRST QUARTER 2012 RESULTS Company Significantly Expands Strategic Focus: Empowering Customer-Centric Healthcare Across the Continuum™ LINCOLN, Nebraska (May 1, 2012) — National Research Corporation (NASDAQ:NRCI) today announced results for the first quarter 2012. ● Net new sales of $4.0 million ● Revenue up 13% to $22.4 million ● Net income up 11% to $3.8 million ● Diluted earnings per share of $0.56, up 10% Announcing a much expanded product focus, Michael D. Hays, chief executive officer of National Research Corporation, said, “Currently our products provide value by understanding patients in the context of them receiving care.Going forward, this value will be greatly enhanced by providing robust profiles of these individuals and their families outside of the four walls of care delivery.As providers take on more risk, an everyday understanding of the customers’ preferences, behaviors and health risks will become critical.” Revenue for the quarter ended March 31, 2012, was $22.4 million, compared to $19.8 million for the same quarter in 2011.Net income for the quarter ended March 31, 2012, was $3.8 million, or $0.57 per basic share and $0.56 per diluted share, compared to $3.5 million for the first quarter 2011, or $0.52 per basic share and $0.51 per diluted share. In closing, Kevin Karas, chief financial officer of National Research Corporation, said, “A timing difference in 2011, which shifted direct expenses from the first quarter into the second quarter, negatively impacted our first quarter 2012 operating income margin and growth rate on a comparable basis.Going forward, we expect our 2012 operating income growth rate to exceed 20% on a year-to-date basis by the end of the second quarter.” -MORE- NRCI Announces First Quarter 2012 Results Page 2 May 1, 2012 A listen-only simulcast of National Research Corporation’s 2012 first quarter conference call will be available online at www.earnings.com on May 2, 2012, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. National Research Corporation, headquartered in Lincoln, Nebraska, is a leading provider of performance measurement, improvement services, and governance education to the healthcare industry in the United States and Canada. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. -MORE- NRCI Announces First Quarter 2012 Results Page 3 May 1, 2012 NATIONAL RESEARCH CORPORATION Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended March 31, Revenue $ $ Operating expenses: Direct expenses Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 5 2 Interest expense ) ) Other, net ) ) Total other expense, net ) ) Income before income taxes Provision for income taxes Net income $ $ Net income per share, basic $ $ Net income per share, diluted $ $ Weighted average shares outstanding: Basic Diluted -MORE- NRCI Announces First Quarter 2012 Results Page 4 May 1, 2012 NATIONAL RESEARCH CORPORATION Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands) Mar. 31, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total current assets Net property and equipment Goodwill Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Income taxes payable Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,214,111 in 2012 and 8,117,849 in 2011; outstanding 6,778,288 in 2012 and 6,724,280 in 2011 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -END-
